DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is responsive to the following communications: the Application filed March 24, 2020.
	Claims 1-20 are pending.  Claims 1, 11 and 14 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on March 24, 2020.  This IDS has been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 10-12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta et al. (U.S. 2013/0297987; hereinafter “Gupta”) in view of Adusumilli (U.S. 2007/0011405).
	Regarding independent claim 1, Gupta teaches a memory device (Fig. 2), comprising:
	an array of memory cells (Fig. 2: 40);
	a first register (Figs. 3-6: DRs) in communication with the array of memory cells (Figs. 3-6: 62);
	a second register (Figs. 3-6: CRs) in communication with the first register (Figs. 3-6: DRs); and
	a controller (Fig. 2: 22-36) for access of the array of memory cells (Fig. 2: 40);
	wherein the controller (Fig. 2: 22-36) is configured to accept a sequence of commands (Fig. 2: DI/IO0, DO/IO1,                         
                            
                                
                                    WP
                                
                                -
                            
                        
                    /IO2,                         
                            
                                
                                    HOLD
                                
                                -
                            
                        
                    /IO3, CLK and                         
                            
                                
                                    CS
                                
                                -
                            
                        
                    ) to cause the
	memory device (Fig. 2) to:
	read a first set of data (“1KB transfer into DR-0 and DR-1 from 2KB,” see page 4, par. 0031) from the array of memory cells (Fig. 2: 40) into the first register (Figs. 3-6: DRs);
	load the first set of data into a first portion of the second register (Fig. 4: CR-0 (54); see also page 4, par. 0032);
	write a set of test data (“corrected data,” see page 4, par. 0033) to a second portion of the second register (ECC-1 53 and ECC-0 52 are similar elements to apply error correction for the plurality of cache register portions respectively. ECC-1 53 applies the corrected data, see operation of ECC-0 52 described in page 4, par. 0033 as a reference, to the wrong data of the cache register CR-1 55 to fix the error and then is transferred back to the CR-1 55 as shown in Fig. 5) during a reading of a second set of data from the array of memory cells to the first register (Fig. 5: read portions of data from page 61; see also page 5, par. 0038), wherein the second portion of the second register is different than the first portion of the second register (Figs. 3-6 show different data transfer operations between CR-0 and CR-1).
	However, Gupta is silent with respect to read the set of test data from the second portion of the second register during the reading of the second set of data from the array of memory cells to the first register; and output the set of test data, read from the second portion of the second register, from the memory device during the reading of the second set of data from the array of memory cells to the first register.
	Similar to Gupta, Adusumilli teaches a memory device (Fig. 1: 100), comprising: an array of memory cells (Fig. 1: 10), a first register (Fig. 1: 20) in communication with the array of memory cells (Fig. 1: 10), a second register (Fig. 1: 30) in communication with the first register (Fig. 1: 20), and the second register (Fig. 1: 30) comprises first and second portions (Fig. 1: 31 and 32).
	Furthermore, Adusumilli teaches read data from the second portion of the second register during the reading of the second set of data from the array of memory cells to the first register (data in L2 is read and outputted to the input/output-circuit 40, while data read operations are simultaneously performed, see page 2, par. 0022 and Fig. 5: steps 570-580); and
(data in L2 is read and outputted to the input/output-circuit 40, while data read operations are simultaneously performed, see page 2, par. 0022 and Fig. 5: steps 570-580).
	Since Adusumilli and Gupta are both from the same field of endeavor, the teaching of Adusumilli would have been recognized in the pertinent art of Gupta.
	Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Adusumilli of reading and output data from a second portion of a register while reading data from the array to the teachings of Gupta having the test data in the second portion of a register for the purpose of reduce the time it takes to read and write data, see Adusumilli’s page 1, par. 0006.
	Regarding claim 2, Gupta in combination with Adusumilli teaches the limitations with respect to claim 1.
	Furthermore, Gupta teaches wherein the reading of the second set of data from the array of memory cells to the first register comprises performing a read operation on the array of memory cells (Fig. 5: read portions of data from page 61; see also page 5, par. 0038).
	Regarding claim 10, Gupta in combination with Adusumilli teaches the limitations with respect to claim 1.
(see page 4, par. 0028).
	Regarding independent claim 11, Gupta teaches a memory device (Fig. 2), comprising:
	an array of memory cells (Fig. 2);
	a first register (Figs. 3-6: DRs) in communication with the array of memory cells (Figs. 3-6: 62);
	a second register (Figs. 3-6: CRs) in communication with the first register (Figs. 3-6: DRs); and
	a controller (Fig. 2: 22-36) for access of the array of memory cells (Fig. 2: 40);
	wherein the controller (Fig. 2: 22-36) is configured to accept a sequence of commands (Fig. 2: DI/IO0, DO/IO1,                         
                            
                                
                                    WP
                                
                                -
                            
                        
                    /IO2,                         
                            
                                
                                    HOLD
                                
                                -
                            
                        
                    /IO3, CLK and                         
                            
                                
                                    CS
                                
                                -
                            
                        
                    ) to cause the memory device (Fig. 2) to:
	read a first set of data (“1KB transfer into DR-0 and DR-1 from 2KB,” see page 4, par. 0031) from the array of memory cells (Fig. 2: 40) into the first register (Figs. 3-6: DRs);
	load the first set of data into a first portion of the second register (Fig. 4: CR-0 (54); see also page 4, par. 0032);
	clear the second register after loading the first set of data into the second register and during a read of a second set of data from the array of memory cells to the first register (see page 2, par. 0021), then write a set of test data (“corrected data,” see page 4, par. 0033) to a second portion of the cleared second register (ECC-1 53 and ECC-0 52 are similar elements to apply error correction for the plurality of cache register portions respectively. ECC-1 53 applies the corrected data, see operation of ECC-0 52 described in page 4, par. 0033 as a reference, to the wrong data of the cache register CR-1 55 to fix the error and then is transferred back to the CR-1 55 as shown in Fig. 5) during a reading of a second set of data from the array of memory cells to the first register (Fig. 5: read portions of data from page 61; see also page 5, par. 0038).
	However, Gupta is silent with respect to read the set of test data from the second portion of the cleared second register during the reading of the second set of data from the array of memory cells to the first register, and outputting the set of test data, read from the second portion of the cleared second register, from the memory device.
Similar to Gupta, Adusumilli teaches a memory device (Fig. 1: 100), comprising: an array of memory cells (Fig. 1: 10), a first register (Fig. 1: 20) in communication with the array of memory cells (Fig. 1: 10), a second register (Fig. 1: 30) in communication with the first register (Fig. 1: 20), and the second register (Fig. 1: 30) comprises first and second portions (Fig. 1: 31 and 32).
Furthermore, Adusumilli teaches read data from the second portion of the second register during the reading of the second set of data from the array of memory cells to the first register (data in L2 is read and outputted to the input/output-circuit 40, while data read operations are simultaneously performed, see page 2, par. 0022 and Fig. 5: steps 570-580); and
	output the data, read from the second portion of the second register, from the memory device (data in L2 is read and outputted to the input/output-circuit 40, while data read operations are simultaneously performed, see page 2, par. 0022 and Fig. 5: steps 570-580).
	Since Adusumilli and Gupta are both from the same field of endeavor, the teaching of Adusumilli would have been recognized in the pertinent art of Gupta.
Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Adusumilli of reading and output data from a second portion of a register while reading data from the array to the teachings of Gupta having the test data in the second portion of a register for the purpose of reduce the time it takes to read and write data, see Adusumilli’s page 1, par. 0006.
Regarding claim 12, Gupta in combination with Adusumilli teaches the limitations with respect to claim 11.
Furthermore, Gupta teaches wherein the controller being configured to cause the memory device to write the set of test data to the second portion of the cleared second register comprises the controller being configured to cause the memory device to write the set of test data to any portion of the cleared second register (“corrected data,” see page 4, par. 0033).
Regarding independent claim 14, Gupta teaches a memory device (Fig. 2), comprising:
an array of memory cells (Fig. 2: 40);
a page register (Figs. 3-6: DRs) in communication with the array of memory cells (Figs. 3-6: 62);
(Figs. 3-6: CRs) in communication with the page register (Figs. 3-6: DRs); and
a controller (Fig. 2: 22-36) for access of the array of memory cells (Fig. 2: 40);
wherein the controller (Fig. 2: 22-36) is configured to accept a sequence of commands (Fig. 2: DI/IO0, DO/IO1,                         
                            
                                
                                    WP
                                
                                -
                            
                        
                    /IO2,                         
                            
                                
                                    HOLD
                                
                                -
                            
                        
                    /IO3, CLK and                         
                            
                                
                                    CS
                                
                                -
                            
                        
                    ) to cause the memory device (Fig. 2) to:
read a first set of data (“1KB transfer into DR-0 and DR-1 from 2KB,” see page 4, par. 0031) from the array of memory cells (Fig. 2: 40) into the page register (Figs. 3-6: DRs);
load the first set of data into a first portion of the cache register (Fig. 4: CR-0 (54); see also page 4, par. 0032);
write a set of test data (“corrected data,” see page 4, par. 0033) to a second portion of the cache register (ECC-1 53 and ECC-0 52 are similar elements to apply error correction for the plurality of cache register portions respectively. ECC-1 53 applies the corrected data, see operation of ECC-0 52 described in page 4, par. 0033 as a reference, to the wrong data of the cache register CR-1 55 to fix the error and then is transferred back to the CR-1 55 as shown in Fig. 5) during a reading of a second set of data from the array of memory cells to the page register (Fig. 5: read portions of data from page 61; see also page 5, par. 0038), wherein the second portion of the cache register is mutually exclusive from the first portion of the cache register (Figs. 3-6 show different data transfer operations between CR-0 and CR-1).

Similar to Gupta, Adusumilli teaches a memory device (Fig. 1: 100), comprising: an array of memory cells (Fig. 1: 10), a page register (Fig. 1: 20) in communication with the array of memory cells (Fig. 1: 10), a cache register (Fig. 1: 30) in communication with the page register (Fig. 1: 20), and the cache register (Fig. 1: 30) comprises first and second portions (Fig. 1: 31 and 32).
	Furthermore, Adusumilli teaches read data from the second portion of the cache register during the reading of the second set of data from the array of memory cells to the page register (data in L2 is read and outputted to the input/output-circuit 40, while data read operations are simultaneously performed, see page 2, par. 0022 and Fig. 5: steps 570-580); and
	output the data, read from the second portion of the cache register, from the memory device during the reading of the second set of data from the array of memory cells to the page register (data in L2 is read and outputted to the input/output-circuit 40, while data read operations are simultaneously performed, see page 2, par. 0022 and Fig. 5: steps 570-580).
	Since Adusumilli and Gupta are both from the same field of endeavor, the teaching of Adusumilli would have been recognized in the pertinent art of Gupta.
.
Claims 3-5, 13 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta and Adusumilli as applied to claim 1 above, and further in view of Grunzke (U.S. 2009/0254785).
	Regarding claim 3, Gupta in combination with Adusumilli teaches the limitations with respect to claim 1.
	Gupta teaches a debug mode (error correction, see page 2, par. 0011).
	However, the combination is silent with respect to the controller is configured to accept the sequence of commands in a debug mode of the memory device.
	Grunzke teaches a controller configured to accept the sequence of commands in a debug mode of the memory device (commands such as “read data from the memory array” and “compare expected data” are available during the test mode, see page 2, par. 0023).
	Since Grunzke, Adusumilli and Gupta are from the same field of endeavor, the teachings of Grunzke would have been recognized in the pertinent art of Gupta in combination with Adusumilli.
	Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Grunzke to the teachings 
	Regarding claim 4, Gupta in combination with Adusumilli teaches the limitations with respect to claim 1.
	However, the combination is silent with respect to wherein the controller is further configured to accept a command to cause the memory device to enter a debug mode of the memory device prior to loading the first set of data to the first portion of the second register.
	Grunzke teaches wherein the controller is further configured to accept a command to cause the memory device to enter a debug mode of the memory device prior to loading the first set of data to the first portion of the second register (see page 2, par. 0022-0023).
Since Grunzke, Adusumilli and Gupta are from the same field of endeavor, the teachings of Grunzke would have been recognized in the pertinent art of Gupta in combination with Adusumilli.
	Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Grunzke to the teachings of Gupta in combination with Adusumilli for the purpose of reduce total test time and cost associated with testing, see Grunzke page 1, par. 0008.
	Regarding claim 5, Gupta in combination with Adusumilli and Grunzke teaches the limitations with respect to claim 4.
	Furthermore, Grunzke teaches wherein the controller is configured to accept the sequence of commands only in the debug mode (command such as “read data from the memory array” and “compare expected data” are available during the test mode, see page 2, par. 0023).
	Regarding claim 13, Gupta in combination with Adusumilli teaches the limitations with respect to claim 11.
	However, the combination is silent with respect to the controller being configured to cause the memory device to read only the set of test data that was written to the second portion of the second register.
	Grunzke teaches a controller being configured to cause the memory device to read only the set of test data that was written to the second portion of the second register (“expected data that is loaded into a second I/O buffer,” see page 1, par. 0006).
Since Grunzke, Adusumilli and Gupta are from the same field of endeavor, the teachings of Grunzke would have been recognized in the pertinent art of Gupta in combination with Adusumilli.
	Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Grunzke to the teachings of Gupta in combination with Adusumilli for the purpose of reduce total test time and cost associated with testing, see Grunzke page 1, par. 0008.
Regarding claim 15, Gupta in combination with Adusumilli teaches the limitations with respect to claim 14.
	Gupta teaches a debug mode (error correction, see page 2, par. 0011).
	However, the combination is silent with respect to the controller is configured to accept the sequence of commands in a debug mode of the memory device.
(commands such as “read data from the memory array” and “compare expected data” are available during the test mode, see page 2, par. 0023).
	Since Grunzke, Adusumilli and Gupta are from the same field of endeavor, the teachings of Grunzke would have been recognized in the pertinent art of Gupta in combination with Adusumilli.
	Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Grunzke to the teachings of Gupta in combination with Adusumilli for the purpose of reduce total test time and cost associated with testing, see Grunzke page 1, par. 0008.
Regarding claim 16, Gupta in combination with Adusumilli teaches the limitations with respect to claim 14.
	However, the combination is silent with respect to wherein the controller is further configured to accept a command to cause the memory device to enter a debug mode of the memory device prior to loading the first set of data to the first portion of the cache register.
	Grunzke teaches wherein the controller is further configured to accept a command to cause the memory device to enter a debug mode of the memory device prior to loading the first set of data to the first portion of the cache register (see page 2, par. 0022-0023).

	Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Grunzke to the teachings of Gupta in combination with Adusumilli for the purpose of reduce total test time and cost associated with testing, see Grunzke page 1, par. 0008.
	Regarding claim 17, Gupta in combination with Adusumilli and Grunzke teaches the limitations with respect to claim 6.
	Furthermore, Grunzke teaches wherein the controller is configured to accept the sequence of commands only in the debug mode (command such as “read data from the memory array” and “compare expected data” are available during the test mode, see page 2, par. 0023).
Allowable Subject Matter
Claims 6-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	With respect to claim 6, there is no teaching or suggestion in the prior art of record to provide the recited controller is further configured to accept commands to cause the memory device to: enter a debug mode of the memory device prior to loading 
	With respect to claim 7, there is no teaching or suggestion in the prior art of record to provide the recited controller being configured to cause the memory device to read the set of test data from the second portion of the second register comprises the controller being configured to cause the memory device to read data from the first portion of the second register and from the second portion of the second register.
	With respect to claim 8, there is no teaching or suggestion in the prior art of record to provide the recited controller being configured to cause the memory device to read the set of test data from the second portion of the second register comprises the controller being configured to cause the memory device to read the set of test data from the second portion of the second register without reading data from the first portion of the second register.
	With respect to claim 18, there is no teaching or suggestion in the prior art of record to provide the recited controller further configured to accept commands to cause the memory device to: enter a debug mode of the memory device prior to loading the first set of data into the first portion of the cache register; and exit the debug mode after outputting the set of test data read from the second portion of the cache register.
	With respect to claim 19, there is no teaching or suggestion in the prior art of record to provide the recited controller being configured to cause the memory device to read the set of test data from the second portion of the cache register comprises the controller being configured to cause the memory device to read the set of test data from 
	With respect to claim 20, there is no teaching or suggestion in the prior art of record to provide the recited controller being configured to cause the memory device to read the set of test data from the second portion of the cache register comprises the controller being configured to cause the memory device to read the set of test data from the second portion of the cache register without reading data from the first portion of the cache register.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825